
QuickLinks -- Click here to rapidly navigate through this document




FIRST AMENDMENT
TO TULLY'S COFFEE LICENSE AGREEMENT


[*—Material has been omitted pursuant to a request for confidential treatment in
accordance with Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. The redacted material has been filed separately with the Securities and
Exchange Commission.]

        This First Amendment to Tully's Coffee License Agreement (the "First
Amendment") is made this 1st day of October, 2001 by and between TULLY'S COFFEE
CORPORATION, a Washington corporation, doing business at 3100 Airport Way South,
Seattle, Washington 98134, U.S.A. ("Licensor"), and TULLY'S COFFEE JAPAN, LTD. a
company organized under the laws of Japan, doing business at 3-4-1 Takanawa,
Minato-ku, Tokyo, Japan ("Licensee").

RECITALS

        A.    On April 26, 2001, Licensor and Licensee entered into that certain
Tully's Coffee License Agreement (the "License Agreement") that sets forth the
terms and conditions under which Licensee was granted an exclusive license to
use, inter alia, Licensor's know-how, trade secrets, proprietary information and
designs, Business Names, and Trademarks in association with the operation of
Tully's Stores in Japan (referred to herein as the "Territory").

        B.    The parties desire to amend the License Agreement to grant
Licensee an exclusive license to use, inter alia, Licensor's know-how, trade
secrets, proprietary information and designs, Business Names, and Trademarks in
connection with wholesale sale of roasted coffee beans and ground coffee in the
Territory.

        C.    The following terms used herein shall have the meanings ascribed
thereto in the License Agreement: Business Names; Trademarks; and Tully's
Stores.

        NOW, THEREFORE, the parties hereto agree as follows:

AGREEMENT

        1.    The License Agreement is hereby amended as follows:

        1.1      Sections 1 through 3 of the License Agreement are deleted in
their entirety and new Sections 1 through 6 are inserted to read as follows:

        1.        Grant of License.    During the term of this Agreement,
Licensor hereby grants to Licensee the exclusive license to: (a) operate Tully's
Stores in the Territory and to use such Tully's Store designs, formats, signs,
equipment, layout, systems, procedures, copyrights, know-how, the Business
Names, and the Trademarks in the Territory (collectively, the "Retail Rights")
in connection with the operation of retail Tully's Stores in the Territory on
the terms and conditions stated herein and (b) to use such formats, signs,
equipment, layout, systems, procedures, copyrights, know-how, the Business
Names, and the Trademarks in the Territory in connection with the wholesale sale
of roasted coffee beans and ground coffee in the Territory on the terms and
conditions stated herein (the "Wholesale Rights"). The Retail Rights and the
Wholesale Rights include the rights to utilize in the Territory the present and
future names and marks used by Licensor in its operations of Tully's Stores and
U.S. wholesale operations whether registered or unregistered. The Retail Rights
and the Wholesale Rights are sometimes collectively referred to herein as the
"Rights". Licensee shall use its reasonable best efforts to promote and market
the Rights in the Territory.

1

--------------------------------------------------------------------------------




        2.        Compensation.

        a.        Payment—Franchise Operations.    Unless otherwise agreed to in
writing by Licensor, all franchise arrangements (including all existing
franchisees listed on the attached Schedule C) shall provide that each
franchisee shall pay a royalty fee of [ * ] on all net revenues (as defined
below). The royalty fee shall be allocated [ * ] to the Licensee and [ * ] to
Licensor (the "Licensor Franchise Royalty Fee"). As used in this Agreement, the
term "net revenues" shall mean and include the actual gross charges for all
products and services of any kind or nature sold in connection with the Business
Names or Trademarks, for cash or credit through any business conducted by any
franchisee, but excluding sales, use, service, or excise taxes collected from
customers and paid to the appropriate taxing authority. The Licensor Franchise
Royalty Fee shall be payable by Licensee on or before the end of the month
following the month in which the net revenues were generated by the franchisee.

        b.        Payment and Reports.    Licensee agrees to report and pay the
royalties set forth in this Section 2 as follows:

        (1)      Reporting.    Within thirty (30) days after the end of each
calendar month, Licensee will send Licensor a written report on (i) all net
revenues under Section 2.a., and (ii) a computation of the royalties due.

        (2)      Payments.    Licensee agrees to pay the royalties due by the
time the report is due, i.e., within thirty (30) days after the end of each
calendar month. With respect to the royalty payment under Section 2.a, Licensee
is entitled to withhold and pay to appropriate government authorities applicable
withholding taxes.

        (3)      Form of Payment.    Unless otherwise specified, all payments to
be made under this Section 2 will be in Japanese yen and will be made by check
or by wire transfer to a bank account specified by Licensor in writing.

        (4)      Late Payments.    Late payments will accrue interest from the
date due until paid in full at the lower of (x) a floating yearly rate equal to
three percent (3%) plus the prime rate for short-term unsecured commercial loans
announced from time to time by Bank of America, Seattle, Washington, USA and
(y) the highest rate permitted by law.

        (5)      Performance Under Reservation of Rights.    For the avoidance
of doubt, in the event of a dispute between the parties regarding any payment or
performance due or claimed to be due under this Agreement by Licensee, Licensee
shall have the right to pay such amount or render such performance under a
reservation of rights (by using the words "reservation of rights", "without
prejudice", or "under protest") (i.e., any such payment or performance shall not
be rejected by Licensor on the basis that the reservation of rights renders it a
conditional payment or performance, and any such payment or performance shall
not prejudice the rights reserved).

        3.        Record Keeping.    Licensee agrees to make copies of all
reports to Licensor and copies of original agreements, bills and invoices
containing the information needed to prepare them and to keep them for a period
of at least three (3) years.

        4.        Audits; Quality Control Inspections.    Licensor shall have
the right, on a quarterly basis during the calendar year during the term of this
License Agreement and on an annual basis for three (3) years thereafter, to have
independent certified public accountants reasonably acceptable to Licensee audit
all records that the License Agreement requires Licensee to make and keep. All
audits will be begun upon at least forty-eight (48) hours' prior notice.
Licensor shall be solely responsible for the auditor's fees for the quarterly
audits, provided that in the event that any audit shows a shortfall of more than
five percent (5%) in any payment as reported or paid to Licensor

2

--------------------------------------------------------------------------------




for the period under audit, Licensee will pay the entire auditor's fee for the
examination that discloses such shortfall. All audits will be in confidence, and
the auditors will disclose to Licensor only the information necessary to verify
payments due, and not Licensee's customer lists.

        5.        No Sublicensing; Franchises.    Except as set forth below with
respect to franchisees of the Retail Rights, Licensee may not sublicense or
franchise any of the rights conferred upon Licensee by this Agreement.
Notwithstanding the above and subject to the conditions stated below, Licensee
may enter into franchise agreements with franchisees pursuant to which Licensee
may grant the right to use the Retail Rights in the Territory to a franchisee.
Except as to the existing franchise arrangements with the parties listed on
Schedule C hereto, no such franchise arrangement shall be entered into with a
franchisee unless and until Licensor approves of such franchisee, which approval
shall not be unreasonably withheld or delayed. The parties acknowledge one
condition to any such approval by Licensor shall be that such franchise
arrangement shall be governed by a written franchise agreement acceptable to
Licensor. Such written franchise agreement shall, if requested by Licensor,
include Licensor as a party thereto solely for the purposes of maintaining a
direct right to enforce Licensor's Standard Specifications (as defined in this
Agreement) and other specifications and requirements with respect to the use of
the Retail Rights by such franchisee.

        6.        Wholesale Rights.

        a.        Wholesale and Other Distribution Customers.    Licensor will
furnish to Licensee standard operating specification and criteria for the
selection of wholesale customers for Tully's products in the Territory (the
"Wholesale Specifications"). Licensee agrees that all wholesale and other
distribution customers (the "Wholesale Customers") in the Territory shall
materially comply with Licensor's Wholesale Specifications, as adopted by
Licensor from time to time. Licensor shall have the right to require Licensee to
reject Wholesale Customers based on Licensor's determination that such Wholesale
Customers do not meet the Wholesale Specifications. Licensee shall use its
reasonable best efforts to prepare and deliver an annual marketing plan for
Wholesale Customers.

        b.        Equipment, Fixtures and Signs.    Licensee agrees to cause all
Wholesale Customers to materially comply with the Wholesale Specifications in
their operations in the Territory, including use of equipment, fixtures,
furniture and signs that are consistent with Licensor's Wholesale
Specifications. Licensee further shall cause Wholesale Customers to place or
display at their premises only such signs, emblems, logos, lettering, and
display materials that are consistent with Licensor's Wholesale Specifications.

        1.2      The Section entitled "Operation and Development of Stores"
shall be renumbered to become Section 7. All Sections thereafter shall be
renumbered sequentially. All internal cross-referencing between Sections shall
be renumbered accordingly.

        1.3      The cure periods set forth in Section 17.b. (4) and
Section 17.b. (6) shall be changed from seven (7) days to fourteen (14) days.

        1.4      A new Section 17.b. (7) shall be inserted following
Section 17.b (6) as follows:

        (7)      undergoes a "change in control" of TCJ. For purposes of this
Agreement, the term "change in control" shall mean (i) any sale, transfer,
assignment or other disposition, whether by operation of law or otherwise, of
TCJ's voting or other securities, which results in any third party owning more
than a majority of TCJ's voting stock, (ii) the sale of substantially all of
TCJ's assets in one or a series of transactions other than to its wholly-owned
subsidiary, (iii) a merger or consolidation with any other entity in which TCJ
is not the surviving entity, or (iv) the acquisition by a third party of the
right to nominate a majority of members of the board of directors of TCJ.

3

--------------------------------------------------------------------------------

        1.5      A new Section 17.c shall be inserted following Section 17.b as
follows:

        17.c    Licensee' purchase option

        In the event that (1) Licensor files or has filed against it a petition
in bankruptcy or any similar proceeding or files any pleading seeking any
reorganization, liquidation, or dissolution under any law, and (2) in any such
proceeding a final order is entered rejecting or otherwise fully and completely
terminating Licensee's rights under this Agreement as a result of act or acts of
either Licensor or a Trustee in any such proceeding, Licensee shall have an
option (the "Option"), exercisable only within thirty days after the issuance of
any order confirming the rejection or termination referenced above by notice in
writing to Licensor, to purchase the Rights granted under this Agreement at a
price equal to the Fair Market Value thereof. The parties specifically agree
that such Rights shall include any business names, trademarks and any other
intellectual property registered under the name of Licensor in the Territory
solely to extent the same relate to the use of such rights in the Territory (the
"Registered Rights"). As a result of the exercise of the Option by Licensee and
at the closing of the transaction contemplated thereby (including full payment
of the Fair Market Value of such Rights), Licensee shall be registered in Japan
as the owner of the Registered Rights and Licensor shall execute all such
documents as are reasonably necessary to complete such registration. The Fair
Market Value of the Rights shall be equal to the price which would be paid
assuming a willing seller and a willing buyer of the rights subject to the
Option. In the event Licensee fails to provide Licensor with written notice
within thirty (30) days of the final order of its unconditional exercise of the
Option as provided for above, the Option shall terminate. When Licensee
exercises the option granted under this Section 17.c., notwithstanding anything
to the contrary herein or in the Supply Agreement, this Agreement, the Supply
Agreement any other agreement (if any) between Licensor and Licensee that may in
any way restrict Licensees rights or freedom to conduct its business using the
Rights, shall terminate, provided, however, that Licensor's obligations under
this Section 17c shall survive the termination of this Agreement.

        2.        Except as specifically set forth in this First Amendment, the
remaining terms and conditions of the License Agreement shall remain unchanged
and shall remain in full force and effect. All Licensee and Licensor rights and
obligations contained in the License Agreement pertaining to the Retail Rights
granted therein shall also apply to the Wholesale Rights.

        3.        In the event of a conflict between the provisions of this
First Amendment and the License Agreement, the provisions of this First
Amendment shall prevail.

        4.        This First Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same document notwithstanding that both parties are no signatories
to each counterpart. However, this First Amendment shall not be enforceable
against a party until a counterpart has been executed by both parties.

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.


LICENSOR:
 

TULLY'S COFFEE CORPORATION

 
 
 
 
 
By:
 
 
 
 
 


--------------------------------------------------------------------------------

Marc Evanger, its President and CEO
 
 
 
 
 
 
 
 
 
LICENSEE:
 

TULLY'S COFFEE JAPAN, LTD.

 
 
 
 
 
By:
 
 
 
 
 


--------------------------------------------------------------------------------

Kouta Matsuda, its President
 

5

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO TULLY'S COFFEE LICENSE AGREEMENT
